ACCEPTED
                                                                                03-14-00535-CV
                                                                                       4373687
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            3/4/2015 3:31:14 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                             No. 03-14-00535-CV

                                                                FILED IN
                         In the Third Court of Appeals   3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                         3/4/2015 3:31:14 PM
                                Austin, Texas
                                                           JEFFREY D. KYLE
                                                                 Clerk



                          DAVID YOUNG, APPELLANT

                                      v.

TRAILS END HOMEOWNERS ASSOCIATION, INC.; TLS PROPERTIES, LTD.; TLS
  OPERATING COMPANY, LLC; VAN KEENE; AND RICK DURAPAU, APPELLEES


                  APPEAL FROM CAUSE NO. D-1-GN-10-003864
               200TH DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                           HON. GISELA D. TRIANA


          EMERGENCY MOTION FOR EXTENSION OF TIME


Stephen Casey
Texas Bar No. 24065015
                                                      ORAL
CASEY LAW OFFICE, P.C.                              ARGUMENT
595 Round Rock West Drive                           REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellant
David Young




                                      1
                                     Grounds

1. Appellant requests and extension of time to file Appellant’s brief under Texas
   Rule of Appellate Procedure 10.5.

2. The deadline for the brief is March 4, 2015.

3. On March 3, 2015, at 6:00 p.m., while Counsel was completing the brief in
   this case, he was contacted for an emergency end-of-life case. Counsel will
   need two weeks to work on this case, from the restraining order through
   temporary injunctive relief. A redacted copy of the emergency intervention
   request is attached as Exhibit 1.

4. As per Exhibit 2, attached, Counsel did reach out, communicate extensively
   last night between 8 pm and 11 pm on the phone with the new party and other
   counsels, and was retained to draft/file an emergency application for
   guardianship. This includes drafting a suit for declaratory relief against the
   hospital and to coordinating getting emergency relief for today, in addition to
   filing in the next days emergency subpoenas duces tecum and receiving what
   experience has shown will be are several thousand pages of medical records.
   This will heavily impacted the completion and editing time of the brief for last
   night and today.

5. Due to the time it will take to work on the right-to-life case, an extension is
   requested for two (2) weeks. Counsel has obtained a local attorney to aid in
   drafting the emergency case, thus, the brief would now be due on March 18,
   2015.

6. No response from the opposing counsels regarding Emergency Motion for
   Extension of Time has been received due to the quick response needed.

7. This is the third request for an extension.

                                      Prayer

     Appellant prays this Court grant this extension.

                                       Stephen Casey
                                       Texas Bar No. 24065015


                                         2
                                      Casey Law Office, P.C.
                                      595 Round Rock West Drive
                                      Suite 102
                                      Round Rock, Texas 78681
                                      Telephone: 512-257-1324
                                      Fax: 512-853-4098
                                      info@caseylawoffice.us



                     CERTIFICATE OF CONFERENCE

      I hereby certify that on March 4, 2015, I contacted the opposing counsels on
Emergency Motion for Extension of Time. As of this time I have not received any
responses from opposing counsels. It would prejudice the client to wait further.

                                            /s/ Stephen Casey



                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion was
served upon counsels for Appellees on Wednesday, March 4, 2015, via electronic
transmission:

      Christopher R. Mugica
      Jackson Walker LLP
      1000 Congress Avenue, Suite 1100
      Austin, TX 78701-4042

      Jonathan Quick
      720 Brazos St., Ste. 700
      Austin, TX 78701-2974



                                                  /s/ Stephen Casey




                                        3
                                                                                   EXHIBIT 1

  From:       Stephen Casey caseystep@gmail.com
Subject:      Re: Urgent End of Life Situation
   Date:      March 3, 2015 at 7:52 PM
     To:      Lynne@
    Cc:       Catherine                                                                   Greg                                Joseph
                                               Joseph P.

I will reach out to her shortly. The intake has some vague part to it that are
On Mar 3, 2015, at 7:26 PM, Lynne@a                                                              wrote:

  I am leaving for the night now. Please keep me on all emails. Lillian                                   can be reached at                  and
  Lillian.

  Thanks,
  Lynne
  !
  From: Catherine
  Sent: Tuesday, March 03, 2015 5:59 PM
  To: Lynne@
  Cc: Greg     ; Stephen Casey; Joseph E.                                   ; Joseph P.
  Subject: Re: Urgent End of Life Situation
  !
  I!second!the!apologies!0!as!you!know,!that's!how!these!o7en!are.!I'm!also!available!by!cell!if!you!need!to!call!0
  Many!blessings,!as!always,


  !
                                  Catherine!
                                  LiGgaGon!Counsel

      <image001.png> !

                                  cfoster@




  On!Mar!3,!2015,!at!19:51,!Lynne                                                                                                      !wrote:

             Dear Greg and Stephen,

             Is it possible that you can assist with this urgent situation? We would like for you to take lead on this, but
             if you cannot, we do have some other Allied Attorneys in the San Antonio area but they would likely need
             a lot of guidance. We have not sent out a general request to other allies yet so we do not have anyone
             lined up on the ground in San Antonio as of now. Please reply – all - to this email to let us know if you
             can assist and what you will need from us. You may call Joe           tonight on his cell,                .

             Lillian           has a 34 year old brother, Walter who is on life support after suffering severe hypoxia due
             to                                                           Walter is not married. The only family members
             are Lillian and her mother Carmen              . There is no living will, advance directive, nor a medical
             power of attorney. Walter was                                                        but has been capable of
             making his own medical decisions up to this point. Doctors are speaking with both Lillian and her
             mother. He is at                         in San Antonio. Chief Neurologist                 insisted on a
             cerebral profusion study to determine whether there is blood flow to the brain. They should have the
             results tonight. They want to do an apnea test within 24 hours after the results of the profusion test. Dr.
                       told Lillian that when they do the apnea test, after removing vent, if he does not breathe on their
             own, by law they cannot put the ventilator back and they will allow him to die. Lillian asked to speak with
             the medical ethics director yesterday because she was getting conflicting info about the profusion test and
             was under the impression that the hospital must give them 10 days to find another facility to take him.
             The ethics director said no, the 10 days doesn't apply here because we’re talking about brain death, not
             some other treatable condition. Lillian wants a second opinion from a doctor not affiliated with this
             hospital but they are not willing to give her enough time to locate another doctor. The moment Walter
             was admitted to the hospital the staff starting talking to Lillian and Carmen about donating his organs.
was admitted to the hospital the staff starting talking to Lillian and Carmen about donating his organs.
Lillian feels this is why there is a big rush; they will continue to pressure them to donate his organs.
Lillian and Carmen want all measures taken to preserve Walter’s life and give him a chance. Walter has
very strong religious beliefs regarding life. The family needs more time to try and obtain a second medical
opinion and possibly seek another hospital to transfer him to. They need an attorney to help them get
more time.

Thanks,
Lynne

                   Lynne
                   Legal!Intake!Coordinator
<logo531133>




                                  PRIVILEGED AND CONFIDENTIAL - ATTORNEY-CLIENT
COMMUNICATION/ATTORNEY WORK PRODUCT.
                                                                               EXHIBIT 2


  From:    Lillian
Subject:   Re: Contact information
   Date:   March 3, 2015 at 11:34 PM
     To:   Stephen Casey
    Cc:    Greg                                   Margo

Yes, I consent to being represented by the Texas Center for Defense of Life.

Thank you so much.

Lillian
  From:    Stephen Casey
Subject:   Contact information
   Date:   March 3, 2015 at 11:22 PM
     To:   Lillian.
    Cc:    Greg                                   , Margo

Lillian,
 This email is to confirm that Texas Center for Defense of Life has permission to represent you, Lillian, in a guardianship suit to prevent the hospital from
removing life-sustaining treatment from your brother against your will as his expected health care guardian. If that is your desire, please respond yes to this
email.

Greg        and Margo       are copied on this email. To facilitate them communicating with you, your phone number is                             and I expect
Margo

Have a blessed night,
Stephen




President
Casey Law Office, P.C.
www.caseylawoffice.us

595 Round Rock West Drive, Suite 102
Round Rock, Texas 78681
(512) 257-1324 (office)
(512) 853-4098 (fax)

Transforming Lives Through Justice
_________________________

ATTENTION: receiving, reading and the relaying of this email does not establish an attorney-client relationship unless you have a previously signed a valid
attorney-client agreement with our firm. The contents of the foregoing email and any attachments are covered by the Electronic Communications Privacy
Act (18 USC 2510 et seq.) and may be CONFIDENTIAL or LEGALLY PRIVILEGED in nature. If you are not the addressee, or this message has been
addressed to you in error, you are not authorized to read, copy, download, or distribute this message or any attachments. If you believe you have received this
email in error, please notify the sender by return email or call Casey Law Office, P.C., immediately at 512-257-1324.

IRS TAX NOTICE - Circular 230 Disclosure: As provided for in the U.S. Treasury Regulations, any advice relating to federal taxes that is contained in this
communication (including attachments) is not intended or written to be used, and cannot be used, for the purpose of (1) avoiding penalties under the Internal
Revenue Code or (2) promoting, marketing or recommending to another party any plan or arrangement to avoid penalties under the Internal Revenue Code.
This notice also applies to the tax law of the State of Texas, and any other state or locality.